      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

THE MEDICAL PROTECTIVE COMPANY §
                                     §
            Plaintiff                §
                                     §
VS.                                  §                          CIVIL ACTION NO. 6:20-cv-1182
                                     §
SHAWN PARCELLS, NATIONAL             §
AUTOPSY AND TISSUE RECOVERY          §
SERVICES, INC. d/b/a NATIONAL        §
FORENSIC AUTOPSY AND TOXICOLOGY §
SERVICES, L.L.C. d/b/a NATIONAL      §
AUTOPSY SERVICES, L.L.C.,            §
ALL FAITHS FUNERAL HOMES, INC. d/b/a §
ALL FAITHS OF THE PINES FUNERAL      §
HOME, JOE MEADOWS,                   §
NANCY THOMSEN, SARAH N. KUPETIS §
AND KRISTOPHER THOMSEN               §
                                     §
            Defendants               §


     PLAINTIFF'S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW, Plaintiff The Medical Protective Company ("MedPro"), and files this

Original Complaint seeking a declaratory judgment regarding the rights and other legal relations

between MedPro and Defendants Shawn Parcells (“Mr. Parcells”), National Autopsy and Tissue

Recovery Services, Inc. d/b/a National Forensic Autopsy and Toxicology Services, L.L.C. d/b/a

National Autopsy Services, L.L.C. (“National Autopsy”), All Faiths Funeral Homes, Inc. d/b/a

All Faiths of the Pines Funeral Home and Joe Meadows (collectively, “the underlying co-

defendants”) and Nancy Thomsen, Sarah N. Kupetis and Kristopher Thomsen (collectively, “the

underlying plaintiffs”), and respectfully shows the Court as follows.
          Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 2 of 21




                            I. BRIEF SUMMARY OF THE CASE

          1.    This is an insurance coverage dispute.

          2.    Mr. Parcells claims to be, among other things, a “pathologists’ assistant.”

Individually and/or through business entities such as National Autopsy, Mr. Parcells offers

private autopsy services.

          3.    MedPro issued Multi-Specialty Healthcare Professional Master Policy No.

F25168 (“the Policy”) to Mr. Parcells. The Policy was effective from November 18, 2017 to

November 18, 2018 and was renewed for a policy period from November 18, 2018 to November

18, 2019. A true and correct copy of the Policy form in effect for the 2017/2018 policy year is

attached as Exhibit A.

          4.    National Autopsy is not insured under the Policy.

          5.    Mr. Parcells and National Autopsy have been sued in a lawsuit styled Nancy

Thomsen, surviving wife and Sarah N. Kupetis and Kristopher Thomsen, surviving children of

David Stanley Thomsen, deceased v. Shawn Parcells, National Autopsy and Tissue Recovery

Services, Inc. d/b/a National Forensic Autopsy and Toxicology Services, L.L.C. d/b/a National

Autopsy Services, L.L.C., All Faiths Funeral Homes, Inc. d/b/a All Faiths of the Pines Funeral

Home and Joe Meadows, currently pending as Cause No. 313,438-B in the 146th Judicial District

Court of Bell County, Texas (“the underlying lawsuit”). MedPro is providing Mr. Parcells, but

not National Autopsy, with a defense in the underlying lawsuit pursuant to a reservation of

rights.

          6.    In the underlying lawsuit, Mr. Parcells and others are alleged to have committed

various torts, breaches of contract, statutory violations and criminal conduct.




                                                -2-
      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 3 of 21




       7.      There is no coverage under the Policy for the allegations against Mr. Parcells in

the underlying lawsuit.

       8.      There is no coverage under the Policy for the allegations against National

Autopsy in the underlying lawsuit.

       9.      MedPro respectfully requests that this Court enter a declaratory judgment that

MedPro has (1) no duty to defend Mr. Parcells or National Autopsy (or anyone else) in the

underlying lawsuit and (2) no duty to indemnify Mr. Parcells or National Autopsy (or anyone

else) for any settlement or judgment relating to the underlying lawsuit. The underlying plaintiffs

and the underlying co-defendants are proper parties (and are, in fact, indispensable parties) to

this declaratory judgment action because they are the named parties in the underlying lawsuit.

                                           II. PARTIES

       10.     MedPro issued the Policy.

       11.     MedPro is incorporated in Indiana and has its principal place of business in

Indiana. Therefore, it is a citizen and resident of Indiana.

       12.     Mr. Parcells is the named insured in the Policy.

       13.     Mr. Parcells is a defendant in the underlying lawsuit.

       14.     Mr. Parcells is, based on information and belief, a citizen and resident of Kansas.

He can be served with process at 12749 Delmar Drive, Leawood, Kansas 66209.

       15.     National Autopsy is not insured under the Policy.

       16.     National Autopsy is a defendant in the underlying lawsuit.

       17.     National Autopsy, to the extent that it exists as an ongoing business entity, is,

based on information and belief, a citizen and resident of Kansas. It can be served with process

through its president and/or agent for service of process: Shawn L. Parcells, 12749 Delmar




                                                 -3-
      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 4 of 21




Drive, Leawood, Kansas 66209. It can also be served with process through its registered agent

for service of process: Eric Kjorlie, Historic Tinkham Veal Place, 827 SW Topeka Blvd., Topeka,

Kansas 66612.

       18.      All Faiths Funeral Homes, Inc. d/b/a All Faiths of the Pines Funeral Home is a

defendant in the underlying lawsuit. This entity is, based on information and belief, a citizen and

resident of Texas. It can be served with process by serving its attorney in the underlying lawsuit:

Michael B. Johnson, Thomson, Coe, Cousins & Irons, L.L.P., 701 Brazos, Suite 1500, Austin,

Texas 78701.

       19.      Joe Meadows is a defendant in the underlying lawsuit. Mr. Meadows is, based on

information and belief, a citizen and resident of Texas. He can be served with process by serving

his attorney in the underlying lawsuit: Michael B. Johnson, Thomson, Coe, Cousins & Irons,

L.L.P., 701 Brazos, Suite 1500, Austin, Texas 78701.

       20.      Nancy Thomsen is a plaintiff in the underlying lawsuit. Ms. Thomsen is, based

on information and belief, a citizen and resident of Texas. She can be served with process by

serving her attorney in the underlying lawsuit: Sean McConnell, Winckler & Harvey, L.L.P.,

4407 Bee Caves Road, Building 2, Suite 222, Austin, Texas 78746.

       21.      Sarah N. Kupetis is a plaintiff in the underlying lawsuit. Ms. Kupetis is, based on

information and belief, a citizen and resident of Texas.      She can be served with process by

serving her attorney in the underlying lawsuit: Sean McConnell, Winckler & Harvey, L.L.P.,

4407 Bee Caves Road, Building 2, Suite 222, Austin, Texas 78746.

       22.      Kristopher Thomsen is a plaintiff in the underlying lawsuit. Mr. Thomsen is,

based on information and belief, a citizen and resident of Texas. He can be served with process




                                                -4-
       Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 5 of 21




by serving his attorney in the underlying lawsuit: Sean McConnell, Winckler & Harvey, L.L.P.,

4407 Bee Caves Road, Building 2, Suite 222, Austin, Texas 78746.

                               III. JURISDICTION AND VENUE

        23.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

There is complete diversity of citizenship among the parties to this lawsuit, which is a civil

action between citizens of different states in which the matter in controversy exceeds the sum or

value of $75,000 exclusive of interest and costs. This Court also has subject matter jurisdiction

pursuant to 28 U.S.C. § 2201.

        24.     This Court has personal jurisdiction over the underlying co-defendants and the

underlying plaintiffs because, on information and belief, they are citizens and residents of Texas.

        25.     This Court has personal jurisdiction over Mr. Parcells and National Autopsy

pursuant to Texas Civil Practice and Remedies Code § 17.042(1) because these defendants

allegedly contracted with a Texas resident and one or both parties were to perform the contract in

whole or in part in Texas. Further, this Court has personal jurisdiction over Mr. Parcells and

National Autopsy pursuant to Texas Civil Practice and Remedies Code § 17.042(2) because

these defendants have allegedly committed a tort in Texas.

        26.     With respect to all Defendants, the exercise of jurisdiction in Texas satisfies, and

is consistent with, constitutional due process guarantees. Defendants have sufficient minimum

contacts with Texas and the exercise of jurisdiction in Texas comports with, and does not offend,

traditional notions of fair play and substantial justice. Texas courts may exercise both general

jurisdiction and specific jurisdiction based on Defendants’ contacts, contracts, activities and

affiliations with and within this state.




                                                -5-
       Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 6 of 21




        27.      Venue is proper in the Western District of Texas, Waco Division pursuant to 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to MedPro's

claim occurred in this judicial district. For example, the underlying lawsuit is pending in state

district court in Bell County, Texas, which is located in this judicial district and division.

                IV. MEDPRO’S ENTITLEMENT TO DECLARATORY RELIEF

        28.      On October 30, 2020, counsel for the underlying plaintiffs filed a first amended

petition against Mr. Parcells and National Autopsy (“the petition”). A true and correct copy of

this pleading, which is the underlying plaintiffs’ current trial pleading in the underlying lawsuit,

is attached as Exhibit B.

        29.      The Policy does not provide coverage for Mr. Parcells’ alleged conduct as set out in

the petition.

        30.      The Policy does not provide coverage for National Autopsy’s alleged conduct as set

out in the petition.

        31.      The Policy does not provide coverage for the underlying plaintiffs’ alleged damages

as set out in the petition.

        32.      MedPro has no duty to defend Mr. Parcells (or anyone else) with respect to the

underlying lawsuit.

        33.      Even if MedPro had a duty to defend anyone with respect to the underlying lawsuit,

MedPro would never have a duty to indemnify Mr. Parcells (or anyone else) for any settlement or

judgment relating to the underlying lawsuit.

        34.      The Policy’s Professional Liability Coverage contains the following Insuring

Agreement.




                                                  -6-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 7 of 21




      I.     COVERAGES

      A.     Professional Liability

             We shall pay those amounts an Insured is legally obligated to pay
             to compensate others for damages resulting from an event based
             upon a wrongful act. The wrongful act must take place during
             your policy period.

                                 ***

      IV.    DEFENSE COSTS, CHARGES, AND EXPENSES

      A.     We have the right and duty to defend any Insured at our expense,
             and in addition to the Limits of Insurance stated in your
             Certificate, for any suit brought against any Insured for a claim,
             even if the suit is groundless or fraudulent.…

                                 ***

      VI.    WHO IS AN INSURED

      A.     The unqualified word Insured used in this Policy means:

             1.     You…;
             4.     Any individual, partnership or corporation designated in
                    Item 1(b) of your Certificate as an Additional Insured,
                    but only for the Additional Insured’s vicarious liability
                    based solely on professional services rendered, or which
                    should have been rendered, by you or any person for whose
                    acts or omissions you are legally responsible…;
             6.     Any other Insured(s) identified in your Certificate or
                    identified on an endorsement as listed in your Certificate.

35.   The Master Policy contains the following General Definitions.

      A.     Additional Insured(s) means any person or entity stated in Item
             1(b) of your Certificate.

                                 ***

      G.     Bodily injury means bodily harm, sickness or disease, including
             death resulting therefrom.

      H.     Certificate means the Certificate of Insurance page, including any
             Schedule of Insureds, if applicable provided to an Insured which



                                      -7-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 8 of 21




            describes specific information about the Insured, including but not
            limited to its policy period, coverages selected, specialty(ies),
            classification(s), limits of liability, policy number, and premium
            amounts.

      I.    Claim means an express, written demand upon an Insured for
            money or services as compensation for civil damages.

                                ***

      K.    Company means the insurance company listed in your
            Certificate.

                                ***

      P.    Event means an accident. All injuries arising from:

            1.     the same or related acts, errors, or omissions; or,
            2.     the continuous or repeated exposure to substantially the
                   same harmful conditions,

            will be considered one event.…

                                ***

      S.    First made means the date on which an Insured first received a
            claim. All claims arising from a loss suffered by the same
            claimant(s) shall be considered as having been first made when
            the first such claim is received by an Insured.

                                ***

      Y.    Named Insured means the person or entity designated in Item 1(a)
            of your Certificate.

                                ***

      AA.   Patient means an individual who is undergoing medical treatment
            and care that is directed by a certified/licensed practitioner of the
            healing arts, as required by law, toward maintenance, improvement
            or protection of health or lessening of illness, disability or pain.

                                ***

      FF.   Potential claim means an incident which an Insured knows or
            reasonably should know is likely to result in a claim.



                                     -8-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 9 of 21




                                ***

      HH.   Professional services means … medical treatment for those
            specialties listed in your Certificate or any other services listed by
            endorsement, for which an Insured is licensed as required by law,
            trained, and qualified to perform in the Insured’s capacity as a
            Healthcare Professional.…

      II.   Property damage means:

            1.     Physical injury to, or destruction of, tangible property; or,
            2.     Loss of use of tangible property, which has not been
                   physically injured or destroyed.

            All such property damage shall be deemed to occur at the time of
            the event causing said property damage.

                                ***

      KK.   Suit means a civil proceeding in a court, and includes an
            arbitration proceeding.

                                ***

      MM. Treatment means:

            1.     The rendering of medical, surgical, dental, or nursing
                   services to a patient;
            2.     The provision of medical examinations, opinions, or
                   consultations regarding a person’s medical condition within
                   an Insured’s practice as a certified/licensed health care
                   provider, as required by law; or
            3.     The furnishing of any of the following, but only as it relates
                   to the rendering of medical, surgical, dental, or nursing
                   services to a patient:
                   a.     counseling and social service;
                   b.     food and beverages; or,
                   c.     medical, surgical, or dental supplies, appliances, or
                          drugs.

                                ***

      OO.   We, us, and our, refer to the Company.




                                     -9-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 10 of 21




       PP.    Wrongful act means rendering of, or failure to render,
              professional services that results in injury.

       QQ.    You and your means the Named Insured(s) stated in Item 1(a) of
              your Certificate or identified on an endorsement as listed in your
              Certificate.

 36.   The Master Policy contains the following General Conditions.

       B.     Reporting Requirements:        Duties in the Event of a Potential
              Claim, Claim or Suit

              Our duty to investigate, defend and pay for any potential claim,
              claim or suit is strictly conditioned upon an Insured’s compliance
              with the following reporting requirements:

              1. If an event takes place, which gives rise to a potential claim
                 for which coverage may be provided, the Insured shall give
                 written notice to us, or our authorized representative, as soon
                 as possible. Such written notice shall contain:
                     a. the identity of all Insureds implicated;
                     b. all reasonably obtainable information with respect to
                         the time, place and circumstances of the event;
                     c. the nature, extent and circumstances of the injury and
                         damage;
                     d. the names and addresses of any injured persons;
                     e. the names and addresses of available witnesses; and
                     f. the factual basis for the Insured’s belief that a claim is
                         reasonably likely to be made, as well as the date the
                         Insured first came to this belief.
              2. The Insured must notify us, or our authorized representative,
                 immediately, in writing, of any claim or suit against the
                 Insured. Such written notice shall contain:
                     a. the identity of all Insureds implicated;
                     b. all reasonably obtainable information with respect to
                         the time, place and circumstances of the event;
                     c. the nature, extent and circumstances of the injury and
                         damage;
                     d. the names and addresses of any injured persons;
                     e. the names and addresses of available witnesses;
                     f. the specific facts of the claim or suit, including the date
                         first made or served; and,
                     g. copies of all demands, notices, summons, suit papers or
                         other legal documents received by any Insured.

                                  ***



                                      -10-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 11 of 21




      D.    Assistance and Cooperation

            1. After any potential claim, claim or suit, the Insured shall not
               admit any liability, contract any expense, voluntarily assume
               any liability in any situation, nor make or contract any
               settlement of the potential claim, claim or suit, except at the
               Insured’s own cost and responsibility, without our written
               authorization.
            2. Our duty to defend and pay any potential claim, claim or suit
               is strictly conditioned upon the Insured’s cooperation with us
               in the investigation, defense, and/or settlement of any matter to
               which this Policy applies, as requested by us.              Such
               cooperation shall include, but is not limited to:
                   a. attending and testifying at any deposition, hearing, or
                        trial;
                   b. assistance in securing and giving evidence;
                   c. obtaining the attendance of witnesses; and
                   d. doing nothing to prejudice our ability to investigate,
                        defend, and/or manage any matter to which this Policy
                        applies;
                   e. submitting to recorded and/or sworn statements and to
                        examinations under oath as requested by us;
                   f. promptly producing, at our request, any records,
                        documents and other information in the Insured’s
                        possession, custody or control; and,
                   g. authorize us to obtain any records or other information.
            3. If a potential claim, claim or suit is, or might be, covered
               under any other policy of insurance, the Insured shall promptly
               give notice to such other insurers. The Insured shall also
               provide us with copies of the applicable policies. The Insured
               shall further act in good faith to enforce any rights held under
               such policies, including the right to a defense.

                                ***

      O.    Representations and Change Provision [see the Master Policy
            Kansas Amendatory Endorsement]

            3. The representations made by you in your applications, and
               Attachments, are the basis for the coverage provided, as well as
               our calculation of the applicable premium. As a result, you
               agree to inform us of any material change in practice. Such
               material changes shall include, but are not limited to…:
               c. any addition, deletion, or change in status (including the
                   number of working hours, if applicable) involving a person
                   or entity listed on your Certificate;



                                    -11-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 12 of 21




                   d. the revocation, suspension, or restriction of the professional
                      license/certification, hospital privileges, DEA license or
                      other legal right to practice the Insured’s profession, of any
                      Insured or employed health care provider;
                   e. a criminal indictment, charge or conviction of any Insured
                      or employed health care provider … not included on your
                      most recent application.

              4. In the event we are made aware of a material change in your
                 practice, we reserve the right to recalculate the applicable
                 premium, exclude the new practice characteristics from your
                 coverage, and/or deny any coverage provided for a claim
                 arising from, or in connection with, the material change.

 37.   The Master Policy contains the following General Exclusions.

       I.     EXCLUSIONS

       This Policy shall not apply to any claim or suit based upon an event:

       A.     Arising out of an Insured’s dishonest, fraudulent, criminal or
              malicious act, error or omission.

       B.     Arising out of an Insured’s ownership … [of] other business
              enterprise not named as an Insured in your Certificate.

                                   ***

       G.     Arising out of any act an Insured reasonably expected or intended
              to cause injury or damage, regardless of whether the Insured
              expected or intended the specific injury or damage resulting from
              the Insured’s act.…

                                   ***

       M.     Arising out of any business relationship outside of an Insured’s
              provision of professional services to any past or present patient or
              client.

       N.     Arising out of liability assumed under any contract or agreement.
              However, this exclusion does not apply to liability:

              1.      An Insured would have in the absence of the contract or
                      agreement.…




                                       -12-
     Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 13 of 21




             O.       Arising out of any wrongful act for any professional services for
                      which an Insured did not have authorization to provide such
                      services due to suspension, revocation, surrender, restriction of, or
                      failure to obtain the proper professional license, certification or
                      authorization required by law in the state or locality at the time of
                      providing professional services.

                                          ***

             Q.       Arising out of any Insured’s wrongful act in violation of
                      applicable law regulating or governing the Insured’s professional
                      services.

                                          ***

             U.       Arising out of an Insured’s performance of any professional
                      services, business, or profession other than those listed in your
                      Certificate or by endorsement.

                                          ***

             EE.      Arising out of an Insured’s actual or alleged … inappropriate
                      physical contact … by an Insured.

      38.    The Policy’s Commercial General Liability Coverage contains the following

Insuring Agreement.

             I.       INSURING AGREEMENT – COVERAGE A: BODILY INJURY
                      AND PROPERTY DAMAGE LIABILITY

             A.       The Company will pay those sums that the First Named Insured,
                      including all Insureds, becomes legally obligated to pay as
                      damages because of bodily injury or property damage at any
                      premises you use in providing your professional services as a
                      healthcare professional to which this insurance applies. The
                      Company will have the right and duty to defend the Insured
                      against any suit seeking those damages. However, the Company
                      will have no duty to defend the Insured against any suit seeking
                      damages for bodily injury or property damage to which this
                      insurance does not apply….

             B.       This insurance applies to bodily injury and property damage
                      only if:




                                              -13-
     Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 14 of 21




                      1.     the bodily injury or property damage is caused by an
                             event that takes place in the coverage territory;
                      2.     the bodily injury or property damage is caused by an
                             event that occurs during your policy period.…

                                          ***

              D.      Damages because of bodily injury include damages claimed by
                      any person or organization for care, loss of services, or death
                      resulting at any time from the bodily injury.

                                          ***

              VI.    WHO IS INSURED – ALL COMMERCIAL GENERAL LIABILITY
                     COVERAGES
              Each of the following is an Insured:
                     1. You;
                     2. a company listed in Item 1(a) of your Certificate; or,
                     3. an agent of a Named Insured.

       39.    The Policy contains the following Exclusions relating to the Commercial General

Liability Coverage.

              II.     EXCLUSIONS – COVERAGE A: BODILY INJURY AND
                      PROPERTY DAMAGE LIABILITY

              This insurance does not apply to:

              A.      Professional and Employment Liability.
                      Bodily injury or property damage arising from, or in connection
                      with, a professional services event….

              B.      Ownership of Non-insured Entities.
                      Any claim arising from, or in connection with, an Insured’s
                      ownership, supervision or management of any organization,
                      partnership, joint venture, or other business enterprise that is not a
                      Named Insured.

              C.      Expected or Intended Injury.
                      Bodily injury or property damage arising from, or in connection
                      with, any act expected or intended by an Insured to cause bodily
                      injury or property damage. This exclusion applies even if an
                      Insured’s act causes bodily injury or property damage:

                      1.     of a different type or degree than expected or intended; or,



                                               -14-
     Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 15 of 21




                      2.     to a different person or entity than expected or intended….

              D.      Contractual Liability.
                      Bodily injury or property damage arising from, or in connection
                      with, an Insured’s obligation to pay damages by reason of the
                      assumption of liability in a contract or agreement. This exclusion
                      does not apply to liability for damages:

                      1.     that the Insured would have in the absence of the contract
                             or agreement.…

                                         ***

              FF.     Diagnostic Testing
                      Bodily injury or property damage arising from, or in connection
                      with, the following:
                      1. medical or diagnostic testing, techniques or procedures used
                         for the:
                              a. detection, diagnosis or treatment of any sickness,
                                  disease, condition or injury; or
                              b. evaluation of a patient’s response to treatment or
                                  medication.
                      2. the reporting of or reliance upon the results of such medical or
                         diagnostic testing, techniques or procedures described in
                         subsection 1, above.

       40.    The Policy contains the following Definitions relating to the Commercial General

Liability Coverage.

              VIII.   DEFINITIONS – ALL COMMERCIAL GENERAL LIABILITY
                      COVERAGES

              Whenever used in this Insuring Agreement:

              C.      Agent means a person who was acting within the scope of his or
                      her duties as:
                      1. an employee … of a Named Insured, at the time of the event
                          or offense; or,
                      2. a trustee, assign, or legal representative of the Named Insured;
                          or
                      3. any person or entity listed on Item 1(b) on your Certificate.
                      An agent shares the coverage provided to the Named Insured,
                      including its Limits of Liability.

                                         ***



                                             -15-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 16 of 21




      E.    Bodily injury means any damage to the human body, including
            sickness or disease and any mental injury, emotional distress, or
            death arising therefrom. In addition, it includes damages claimed
            for the cost of any care, loss of services, or loss of consortium
            arising therefrom.

                               ***

      G.    Certificate means the Certificate of Insurance page, including any
            Schedule of Insureds, if applicable, provided to an Insured which
            describes specific information about the Insured, including but not
            limited to its policy period, coverages selected, specialty(ies),
            classification(s), limits of liability, policy number, and premium
            amounts.

      H.    Claim means an express written demand upon an Insured for
            money or services as compensation for civil damages.

                               ***

      J.    Company means the insurance company stated in your
            Certificate.

                               ***

      M.    Employee means any person employed by, or acting under the
            direction and control of, a Named Insured at the time of the event
            or offense.

                               ***

      Q.    Event means accident. All injuries arising from:
            1.    the same or related acts, errors, or omissions; or
            2.    the continuous or repeated exposure to substantially the
                  same harmful conditions will be considered one event.

                               ***

      T.    First Named Insured means the entity or person listed as the
            First Named Insured on your Certificate.

                               ***

      X.    Insured means any person or entity entitled to coverage as
            specified under the WHO IS INSURED – ALL COMMERCIAL
            GENERAL LIABILITY COVERAGES section above.



                                   -16-
Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 17 of 21




                                ***

      FF.   Named Insured means the person or entity designated in Item 1(a)
            of your Certificate.

                                ***

      LL.   Professional services means treatment ….

      MM. Property damage means:

            1.     physical injury to tangible property, including any resulting
                   loss of use of that property. All such loss of use shall be
                   deemed to occur at the time of the physical injury that
                   caused it; or,
            2.     loss of use of tangible property that is not physically
                   injured. All such loss of use shall be deemed to occur at
                   the time of the event that caused it.

                                ***

      PP.   Suit means a civil proceeding in which damages because of bodily
            injury, property damage, or personal and advertising injury, to
            which this insurance applies, are alleged….

      QQ.   Treatment means:
            1.    the rendering of medical, surgical, dental, nursing services,
                  counseling or social services to a patient…;
            2.    the provision of medical examinations, opinions, or
                  consultations regarding a person’s medical condition within
                  the Insured’s practice as a licensed health care provider;
                  and,
            3.    the furnishing of any of the following, but only as it relates
                  to the rendering of medical, surgical, dental, nursing
                  services, counseling or social services to a patient:
                  a.      food and beverages, or
                  b.      medical, surgical, or dental supplies, appliances, or
                          drugs.

      RR.   You and your means the Named Insured, as listed in Item 1(a) of
            your Certificate.




                                    -17-
        Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 18 of 21




                V. MEDPRO'S REQUEST FOR DECLARATORY RELIEF

         41.   MedPro files this declaratory judgment action pursuant to 28 U.S.C. §§ 2201-

2202.

         42.   28 U.S.C. § 2201(a) states that "any court of the United States, upon the filing of

an appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought."

         43.   None of the claims asserted against Mr. Parcells in the underlying lawsuit fall

within the insuring clause(s) of the Policy.

         44.   Assuming otherwise, the plain language of the Policy operates to bar coverage for

the claims asserted against Mr. Parcells in the underlying lawsuit.

         45.   No exception applies that could bring any claim asserted against Mr. Parcells

back within the scope of coverage.

         46.   None of the damages sought from Mr. Parcells in the underlying lawsuit are

covered by the Policy.

         47.   Assuming otherwise, the plain language of the Policy operates to bar coverage for

the damages sought from Mr. Parcells in the underlying lawsuit.

         48.   No exception applies that could bring any element of damage sought from Mr.

Parcells back within the scope of coverage.

         49.   None of the claims asserted against National Autopsy in the underlying lawsuit

fall within the insuring clause(s) of the Policy.

         50.   Assuming otherwise, the plain language of the Policy operates to bar coverage for

the claims asserted against National Autopsy in the underlying lawsuit.




                                                    -18-
      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 19 of 21




          51.   No exception applies that could bring any claim asserted against National

Autopsy back within the scope of coverage.

          52.   None of the damages sought from National Autopsy in the underlying lawsuit are

covered by the Policy.

          53.   Assuming otherwise, the plain language of the Policy operates to bar coverage for

the damages sought from National Autopsy in the underlying lawsuit.

          54.   No exception applies that could bring any element of damage sought from

National Autopsy back within the scope of coverage.

          55.   National Autopsy is not insured under the Policy.

          56.   The underlying lawsuit does not allege or involve an “event” as defined in the

Policy.

          57.   The underlying lawsuit does not allege or involve an “event” based upon a

“wrongful act” as defined in the Policy.

          58.   The underlying lawsuit does not allege or involve “professional services” as

defined in the Policy.

          59.   The underlying lawsuit does not allege or involve “treatment” as defined in the

Policy.

          60.   The underlying lawsuit does not allege or involve “treatment” to a “patient” as

defined in the Policy.

          61.   Mr. Parcells did not comply with Master Policy General Condition B.

          62.   Mr. Parcells did not comply with Master Policy General Condition D.

          63.   Mr. Parcells did not comply with Master Policy General Condition O.

          64.   Coverage is excluded under Master Policy exclusion A.




                                               -19-
      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 20 of 21




          65.   Coverage is excluded under Master Policy exclusion B.

          66.   Coverage is excluded under Master Policy exclusion G.

          67.   Coverage is excluded under Master Policy exclusion M.

          68.   Coverage is excluded under Master Policy exclusion N.

          69.   Coverage is excluded under Master Policy exclusion O.

          70.   Coverage is excluded under Master Policy exclusion Q.

          71.   Coverage is excluded under Master Policy exclusion U.

          72.   Coverage is excluded under Master Policy exclusion EE.

          73.   The underlying lawsuit does not allege or involve a claim for “bodily injury” or

“property damage” as defined in the Policy.

          74.   The underlying lawsuit does not allege or involve damages occurring at any

premises Mr. Parcells used in providing his “professional services” as required and defined in the

Policy.

          75.   Coverage is excluded under Commercial General Liability exclusion A.

          76.   Coverage is excluded under Commercial General Liability exclusion B.

          77.   Coverage is excluded under Commercial General Liability exclusion C.

          78.   Coverage is excluded under Commercial General Liability exclusion D.

          79.   Coverage is excluded under Commercial General Liability exclusion FF.

          80.   MedPro does not owe Mr. Parcells a duty to defend the underlying lawsuit.

          81.   The same reasons that negate the duty to defend likewise negate any possibility

that MedPro will ever have a duty to indemnify Mr. Parcells.

          82.   Accordingly, MedPro does not owe Mr. Parcells a duty to indemnify for any

settlement or judgment relating to the underlying lawsuit.




                                               -20-
      Case 6:20-cv-01182-ADA-JCM Document 1 Filed 12/23/20 Page 21 of 21




       83.     MedPro does not owe National Autopsy a duty to defend the underlying lawsuit.

       84.     The same reasons that negate the duty to defend likewise negate any possibility

that MedPro will ever have a duty to indemnify National Autopsy.

       85.     Accordingly, MedPro does not owe National Autopsy a duty to indemnify for any

settlement or judgment relating to the underlying lawsuit.

       86.     MedPro respectfully requests that this Court enter a declaratory judgment

regarding the rights and other legal relations of the parties to this lawsuit under the Policy.

Specifically, MedPro respectfully requests that this Court enter a declaratory judgment that

MedPro has (1) no duty to defend Mr. Parcells or National Autopsy (or anyone else) in the

underlying lawsuit and (2) no duty to indemnify Mr. Parcells or National Autopsy (or anyone

else) for any settlement or judgment relating to the underlying lawsuit.

       WHEREFORE, PREMISES               CONSIDERED,         MedPro     respectfully   requests that

Defendants be cited to appear and to answer, and that this Court enter a declaratory judgment as set

out above. MedPro also respectfully requests any other relief to which it may be entitled.

                                              Respectfully submitted,

                                              THE LITTLE LAW FIRM, P.C.


                                                      /s/ Joseph R. Little
                                              Joseph R. Little
                                              State Bar No. 00784483
                                              440 Louisiana Street, Suite 900
                                              Houston, Texas 77002
                                              (713) 222-1368 - Telephone
                                              (281) 200-0115 - Facsimile
                                              jrl@littlelawtexas.com

                                              Attorney in Charge for Plaintiff The Medical
                                              Protective Company




                                               -21-
